UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
v.

Crim. Acti0n N0. 03-126

TYRONE HYMAN ,

Defendant.

ORDER

This matter comes before the Court upon the receipt of a Report and Recommendation
dated April 4, 201 l, from Magistrate Judge Alan Kay, that recommends revoking Defendant’s
supervised release. No objections to the Magistrate Judge’s Report and Recommendation have
been received by the Court. q

Accordingly, it is this  day of April, 2011,

ORDERED that the Report and Recommendation is hereby ADOPTED; it is

FURTHER ORDERED that the supervised release is revoked; and it is

FURTHER ORDERED that the case is hereby scheduled for Re-sentencing on

Thursdav, April 28, 2011, at 10:00 a.m. in Courtroom 28A, Annex.

( IA¢ ‘»< jt » v@z/
COLLEEN KOLLAR-KO"[JELLY
United States District Judge

l r®

Copies to:

Dani Jahn, AFPD

Angela George, AUSA

Van Hoang, US Probation Officer
Magistrate Alan Kay